In their motion for rehearing appellants again insist that the indictment is bad for duplicity in that it charges certain officers jointly with the acceptance of a bribe, it being contended that upon each appellant there rested an individual duty and responsibility as such law officer to execute and follow the law, which appellants think could not blend into one criminal purpose except there be an allegation of a conspiracy. No authorities are cited in support of this view, and we know of none. The pith of the law of principals is an acting together with a common intent in the commission of an offense. *Page 63 
To charge ordinary parties as principals, it is not necessary to allege that prior to the commisison of the offense, such parties conspired to commit same. We confess we are not able to follow appellants' reasoning in their contention that because alleged offenders are officers, that it is insufficient to charge them in ordinary terms as principals.
The insufficience of the corroboration of the accomplice Sallie is again strongly challenged. Much of the corroborating testimony is set out in our original opinion. Without further analysis or enumeration of the facts, we are of opinion same tend to connect appellants with the offense charged. The testimony of the accomplice fully made out a case of guilt.
Being of opinion the matter was properly disposed of originally the motion for rehearing will be overruled.
Overruled.